 



EXHIBIT 10.2

GUARANTY

(Toreador Resources Corporation)

     This GUARANTY (herein so called) dated December 30, 2004, is by Toreador
Resources Corporation, a Delaware corporation, (herein referred to as the
“Guarantor”). The capitalized terms used herein shall have the meanings assigned
to them in the Credit Agreement (hereinafter defined), unless they are otherwise
defined herein.

W I T N E S S E T H :

     WHEREAS, Toreador Exploration & Production Inc., a Texas corporation, and
Toreador Acquisition Corporation, a Delaware corporation, (collectively, the
“Borrowers” and individually a “Borrower”) are arranging financing with Texas
Capital Bank, N.A., (the “Lender”); and

     WHEREAS, the Borrowers and the Lender are entering into the Credit
Agreement dated December 30, 2004, (such agreement, as the same may have been or
be from time to time supplemented or amended, or the terms thereof waived or
modified being the “Credit Agreement”) which sets forth, inter alia, the terms
and conditions pursuant to which the Lender will extend credit to the Borrowers
(which credit is evidenced by the Note issued by the Borrowers to the Lender
pursuant to the Credit Agreement); and

     WHEREAS, it is a condition precedent to the obligation of the Lender to
advance amounts to the Borrowers that the Borrowers cause the Guarantor to
execute and deliver to the Lender this Guaranty; and

     WHEREAS, the board of directors of the Guarantor has determined that this
Guaranty may reasonably be expected to benefit, directly or indirectly, the
Guarantor;

     NOW, THEREFORE, in order to induce the Lender to enter into the Credit
Agreement, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Guarantor agrees
as follows:

     1. The Guarantor, as primary obligor and not as surety, hereby irrevocably
and unconditionally guarantees, independently of the Borrowers, to the Lender
the due and punctual payment when due by any Borrower of all amounts now or
hereafter owed by any Borrower to the Lender including, without limitation, the
Obligations and all other amounts payable under the Credit Agreement, the Note
and the other Loan Documents to which any Borrower is a party, whether
principal, interest or other amounts, including, without limitation, attorneys’
fees and costs of collection. The obligations of the Borrowers guaranteed hereby
and described in the preceding sentence are hereinafter referred to as the
“Payment Obligations”. The Guarantor, as primary obligor and not merely as
surety, also hereby irrevocably and unconditionally guarantees, independently of
the Borrowers, to the Lender the complete observance, fulfillment and
performance by the Borrowers of all the terms and conditions of the Credit
Agreement and all other Loan Documents to which any Borrower is or will be a
party. The obligations of the Borrowers guaranteed

1



--------------------------------------------------------------------------------



 



hereby and described in the immediately preceding sentence are hereinafter
referred to as the “Performance Obligations”.

     2. The Guarantor hereby agrees that in the event that any Borrower fails to
pay any Payment Obligations or any Borrower fails to perform any Performance
Obligations for any reason (including, without limitation, the liquidation,
dissolution, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of, or other
similar proceedings affecting the status, existence, assets or obligations of
any Borrower, or the disaffirmance by any Borrower in any such proceeding of any
Loan Document to which any Borrower is a party), the Guarantor will pay such
Payment Obligations and perform such Performance Obligations within five
(5) days (the “Due Date”) following the date on which written demand is made by
the Lender.

     3. The obligations of the Guarantor hereunder shall not be affected by (i)
the genuineness, validity, regularity or enforceability of any Borrower’s
obligations under the Credit Agreement, the Note or any other Loan Document or
any other document to which any Borrower is a party, or (ii) any amendment,
waiver or other modification of the Credit Agreement, the Note or any other Loan
Document or other document given or executed with or without the consent of the
Guarantor, or (iii) any priority or preference to which any other obligations of
any Borrower may be entitled over any Borrower’s obligations under the Credit
Agreement, the Note or any other Loan Document or other document to which any
Borrower is a party, or (iv) the release of any collateral or guaranty now or
hereafter securing the Payment Obligations or the Performance Obligations, or
(v) to the fullest extent permitted by applicable law, any other circumstance
which might otherwise constitute a legal or equitable defense to or discharge of
the obligations of a surety or guarantor. This Guaranty shall continue to be
effective or be automatically reinstated, as the case may be, if, for any
reason, any payment by or on behalf of any Borrower shall be rescinded or must
otherwise be restored, whether as a result of proceedings in bankruptcy or
reorganization of any Borrower or otherwise, and the Guarantor guarantees,
absolutely, irrevocably and unconditionally that all payments made by or on
behalf of any Borrower in respect of its obligations under the Credit Agreement,
the Note and the other Loan Documents will, when made, be final.

     4. This Guaranty is a continuing guaranty and shall constitute a guaranty
of payment and not of collection. The Guarantor specifically agrees that it
shall not be necessary or required, and that the Guarantor shall not be entitled
to require, that the Lender (i) file suit or proceed to obtain or assert a claim
for personal judgment against any Borrower for the Payment Obligations or the
Performance Obligations, or ( ii) make any effort at a collection or enforcement
of the Payment Obligations or the Performance Obligations from any Borrower, or
(iii) foreclose against or seek to realize by suit or other process from any
collateral pledged as security for the Payment Obligations or the Performance
Obligations, or (iv) file suit or proceed to obtain or assert a claim for
personal judgment against any other Person liable for the Payment Obligations or
the Performance Obligations, or (v) make any effort at collection or enforcement
of the Payment Obligations or the Performance Obligations from any such other
Person, or (vi) exercise or assert any other right or remedy to which the Lender
is or may be entitled in connection with the Payment Obligations or the
Performance Obligations or any security or other guaranty therefor, or
(vii) assert or file any claim against the assets of any Borrower or any other
guarantor or other Person liable for the Payment Obligations or the Performance
Obligations, or any part thereof, before or as a condition of enforcing

2



--------------------------------------------------------------------------------



 



the liability of the Guarantor under this Guaranty or requiring payment of said
Payment Obligations or the performance of the Performance Obligations by the
Guarantor hereunder, or at any time thereafter.

     5. The Guarantor waives notice of the acceptance of this Guaranty and of
the performance or nonperformance by any Borrower, demand for payment or
performance from any Borrower, or any other Person and notice of nonpayment or
failure to perform on the part of any Borrower and all demands whatsoever, other
than the demand for payment hereunder provided for in paragraph 2 hereof. To the
extent allowed by applicable law, the Guarantor expressly waives and
relinquishes all rights and remedies now or hereafter accorded by applicable law
to guarantors and sureties, including, without limitation, any defense, right of
offset or setoff, or other claim which Guarantor may have against any Borrower
or the Lender or which any Borrower may have against the Lender or the holder of
the Note.

     6. No amendment of or supplement to this Guaranty, or waiver or
modification of or consent under the terms hereof, shall be effective unless
evidenced by an instrument in writing signed by the Guarantor and the Lender.

     7. All payments hereunder shall be made in the currency of the United
States of America and at the place and in the manner as provided in the Credit
Agreement and the Note for payments by the Borrowers.

     8. The Guarantor hereby subordinates any and all claims it may have against
any Borrower, including without limitation, all indebtedness of any Borrower to
the Guarantor and any and all claims arising in respect of payments made by the
Guarantor pursuant to this Guaranty, whether now existing or hereafter arising,
to any and all claims by the Lender for amounts owing from any Borrower to the
Lender under the Credit Agreement and the Note. The Guarantor further agrees
that following any Event of Default all payments in respect of any indebtedness
of any Borrower to the Guarantor shall be suspended and deferred, and the
Guarantor shall not call, demand or enforce any right to receive such payments,
shall thereafter hold any amounts or property received by the Guarantor in
respect of any indebtedness of any Borrower in trust for the benefit of the
Lender and shall forthwith deliver to any Borrower any such amounts or property,
for application to the Obligations. The Guarantor will deliver such further
documents as the Lender may from time to time request evidencing such
subordination.

     9. Irrespective of any payment or performance by the Guarantor pursuant to
this Guaranty, the Guarantor will not be subrogated in place of and to the
claims and demands of the Lender or any other Person to whom payment has been
made, nor will the Guarantor have any right to participate in any Lien or
security now or hereafter held by or on behalf of the Lender until payment in
full of all amounts guaranteed hereby and performance of all obligations
undertaken herein.

     10. Any notices or other communications required or permitted to be given
herein must be (i) given in writing and personally delivered or mailed by
prepaid certified or registered mail, or (ii) made by facsimile delivered or
transmitted, to the party to whom such notice of communication is directed, to
the address of such party as follows: (A) Guarantor: Toreador Resources
Corporation, 4809 Cole Avenue, Suite 108, Dallas, Texas 75205; (B) Lender: Texas
Capital Bank, N.A., 2100

3



--------------------------------------------------------------------------------



 



McKinney Avenue, Suite 900, Dallas, Texas 75201 (Attention: Energy Group), with
a copy to Jackson Walker L.L.P., 901 Main Street, Suite 6000, Dallas, Texas
75202 (Facsimile No. 214-953-5822) (Attention: Frank P. McEachern). Any notice
to be mailed or personally delivered may be mailed or delivered to the principal
offices of the party to whom such notice is addressed. Any such notice or other
communication shall be deemed to have been given (whether actually received or
not) on the day it is mailed or personally delivered as aforesaid or, if
transmitted by facsimile, on the day that such notice is transmitted as
aforesaid. Any party may change its address for purposes of this Agreement by
giving notice of such change to the other parties pursuant to this paragraph.

     11. The Guarantor waives any and all rights and remedies of suretyship,
including, without limitation, those it may have or be able to assert by reason
of the provisions of Chapter 34 of the Texas Business and Commerce Code. The
Guarantor waives any defense arising by reason of any disability, lack of
corporate authority or power, or other defense of any Borrower or any other
guarantor of all or any part of the Obligations. The Guarantor expressly waives
all notices of any kind, presentment for payment, demand for payment, protest,
notice of protest, notice of intent to accelerate maturity, notice of
acceleration of maturity, dishonor, diligence, notice of any amendment of any
Loan Document, notice of any adverse change in the financial condition of any
Borrower, notice of any adjustment, indulgence, forbearance, or compromise that
might be granted or given by the Lender to any Borrower, and notice of
acceptance of this Guaranty, acceptance on the part of the Lender being
conclusively presumed by its request for this Guaranty and the delivery of this
Guaranty to the Lender.

     12. This Guaranty is unconditional and unlimited, except that the Guarantor
shall be liable under this Agreement with respect to the Payment Obligations
only for amounts aggregating up to the largest amount that would not render his
or its guaranty obligation hereunder subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provisions of any state law
applicable to this Guaranty.

     13. In the event any part of the Payment Obligations are now or hereafter
secured by an interest in real property in Texas (“Real Property”), and such
interest is foreclosed upon pursuant to a judicial or nonjudicial foreclosure
sale, Guarantor agrees as follows: Notwithstanding the provisions of Section
51.003, 51.004, and 51.005 of the Texas Property Code (as the same may be
amended from time to time), and to the extent permitted by law, the Guarantor
agrees that Lender shall be entitled to seek a deficiency judgment from
Guarantor and any other party obligated on the Payment Obligations equal to the
difference between the amount owing on the Payment Obligations and the amount
for which the Real Property was sold pursuant to judicial or nonjudicial
foreclosure sale. The Guarantor expressly recognizes that this section
constitutes a waiver of the above-cited provisions of the Texas Property Code
which would otherwise permit the Guarantor and other Persons against whom
recovery of deficiencies is sought or guarantors independently (even absent the
initiation of deficiency proceedings against them) to present competent evidence
of the fair market value of the Real Property as of the date of the foreclosure
sale and offset against any deficiency the amount by which the foreclosure sale
price is determined to be less than such fair market value. The Guarantor
further recognizes and agrees that this waiver creates an irrebuttable
presumption that the foreclosure sale price is equal to the fair market value of
the Real Property for purposes of calculating deficiencies owed by any Borrower,
the Guarantor, and others against whom recovery of a deficiency is sought.
Alternatively, in the event this waiver is determined by a court of

4



--------------------------------------------------------------------------------



 



competent jurisdiction to be unenforceable, the following shall be the basis for
the finder of fact’s determination of the fair market value of the Real Property
as of the date of the foreclosure sale in proceedings governed by sections
51.003, 51.004, and 51.005 of the Texas Property Code (as amended from time to
time): (a) The Real Property shall be valued in an “as is” condition as of the
date of the foreclosure sale, without any assumption or expectation that the
Real Property will be repaired or improved in any manner before a resale of the
Real Property after foreclosure; (b) The valuation shall be based upon an
assumption that the foreclosure purchaser desires a prompt resale of the Real
Property for cash promptly (but no later than twelve months) following the
foreclosure sale; (c) All reasonable closing costs customarily borne by the
seller in a commercial real estate transaction or oil and gas property
transaction should be deducted from the gross fair market value of the Real
Property, including, without limitation, brokerage commissions, title insurance,
title opinions, a survey of the Real Property, tax prorations, attorney’s fees,
and marketing costs; (d) The gross fair market value of the Real Property shall
be further discounted to account for any estimated holding costs associated with
maintaining the Real Property pending sale, including, without limitation
utilities expenses, property management fees, taxes and assessments (to the
extent not accounted for in clause (c) above), and other maintenance expenses;
and (e) Any expert opinion, title opinions, testimony given or considered in
connection with a determination of the fair market value of the Real Property
must be given by persons who have at least five years experience in appraising
property similar to the Real Property and who have conducted and prepared a
complete written appraisal of the Real Property taking into consideration the
factors set forth above.

     14. If this Guaranty is placed in the hands of an attorney for collection
or is enforced by suit or through probate or bankruptcy court or through any
other judicial proceedings, the Guarantor shall pay to the Lender an amount
equal to the reasonable attorneys’ fees and collection costs incurred by the
Lender in the collection or enforcement of this Guaranty.

     15. The Guarantor agrees to maintain its existence in Delaware and good
standing in the state of Texas.

     16. The Guarantor represents and warrants to the Lender that the
representations and warranties applicable to the Guarantor in the Credit
Agreement are true and correct and agrees to comply with and be bound by the
covenants and agreements in the Credit Agreement concerning the Guarantor.

     17. JURISDICTION AND VENUE. THE GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR TEXAS STATE COURT
SITTING IN DALLAS, DALLAS COUNTY, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS AND THE GUARANTOR HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE LENDER TO BRING PROCEEDINGS AGAINST THE GUARANTOR IN THE
COURTS OF ANY OTHER JURISDICTION. ANY

5



--------------------------------------------------------------------------------



 



JUDICIAL PROCEEDING BY THE GUARANTOR AGAINST THE LENDER OR ANY AFFILIATE OF THE
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT
IN DALLAS, DALLAS COUNTY, TEXAS.

     18. WAIVER OF RIGHTS TO JURY TRIAL. THE GUARANTOR, BY SIGNING BELOW, AND
THE LENDER, BY ITS REQUEST FOR THIS GUARANTY, HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, IRREVOCABLY, AND UNCONDITIONALLY WAIVE ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING, COUNTERCLAIM, OR OTHER LITIGATION THAT
RELATES TO OR ARISES OUT OF ANY OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE ACTS OR OMISSIONS OF THE LENDER IN THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR OTHERWISE WITH RESPECT
THERETO. THE PROVISIONS OF THIS SECTION ARE A MATERIAL INDUCEMENT FOR THE
LENDER’S ENTERING INTO THE CREDIT AGREEMENT.

     19. This Guaranty (i) may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument and (ii) shall be binding upon the heirs, personal
representatives successors and assigns of the Guarantor and shall inure to the
benefit of, and shall be enforceable by, any party entitled to the benefits of
this Guaranty, and their respective successors and assigns. The Guarantor may
not assign his or its obligations hereunder.

     20. This Guaranty shall be governed by and construed in accordance with the
internal laws of the State of Texas.

     21. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT HEREOF. FURTHERMORE, IN THIS REGARD, THIS
AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT, COLLECTIVELY, THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES.

     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

     IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly
executed by its duly authorized officer as of the date first hereinabove set
forth.

           
TOREADOR RESOURCES CORPORATION
      By:   /s/ Douglas W. Weir     

--------------------------------------------------------------------------------

      Douglas W. Weir, Senior Vice President and        Chief Financial Officer 
   

6